Shulman, Judge.
Defendant appeals his conviction on the offense of criminal attempt to commit robbery. Since the evidence adduced at trial authorized the jury’s verdict of guilty, defendant’s assertions of error on the general grounds are without merit.
There was evidence placing defendant at the scene of the alleged robbery attempt. Both the victim and an eyewitness identified defendant as one of the men who approached and surrounded the victim. There was also evidence of a scuffle and testimony that appellant shoved or beat the victim. There was testimony that after the victim had fallen to the ground, one of the alleged attackers (who was not identified by the witness) told defendant’s co-defendant (not a party to this appeal) to leave the victim alone, since he had already gotten the victim’s money.
Thus, in view of the evidence establishing defendant’s connection to the alleged attempted robbery, defendant’s conviction was warranted. We must conclude that a rational trier of fact could reasonably have found defendant guilty of the offense charged beyond a reasonable doubt. See Jackson v. Virginia, — U. S. — (99 SC 2781, 61 LE2d 560). See, e.g., Jackson v. State, 143 Ga. App. 406 (1) (238 SE2d 752). Accordingly, the judgment of the trial court is affirmed.

Judgment affirmed.


Deen, C. J., and Carley, J., concur.